DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-8 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 February 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-12 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schenken et al. (US 5560578 A)(Schenken).
Regarding claim 1, Schenken discloses an auxiliary cup holder (Fig. 1), comprising a first cup body (22/79) and a second cup body (24/26), wherein the second cup body is connected to a top end of the first cup body (Fig. 1), an inner diameter of the second cup body is adjustable (Co. 3; Ll. 34-42), the first cup body is adapted for 
Regarding claim 9, Schenken discloses the second cup body comprises a first clamping arm and a second clamping arm (noting arms 37/38/39/40), at least one of the first clamping arm and the second clamping arm is moveable to alter a distance between the first clamping arm and the second clamping arm, whereby the inner diameter of the second cup body is adjusted (Co. 3; Ll. 34-42).
Regarding claim 10, Schenken discloses the second cup body further comprises a substrate (24 to the degree defined within the specification), the substrate is connected to the first cup body (Fig. 1), the first clamping arm and the second clamping arm are connected to the substrate (Fig. 1).
Regarding claim 11, Schenken discloses each of the first clamping arm and the second clamping arm (noting arms 37/38/39/40) is slideable relative to the substrate, the first clamping arm is connected with a first sliding portion (41) and the first sliding portion is slideably connected to the substrate (within grooves 44/45/46/47), the second clamping arm is connected with a second sliding portion (noting all of the arms include a sliding portion 41) and the second sliding portion is slideably connected to the substrate (within grooves 44/45/46/47).
Regarding claim 12, Schenken discloses sliding grooves (44/45/46/47) are provided in the substrate (24), the first sliding portion and the second sliding portion are .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Veillon (US 10562430 B1) and Porter (US 5533700 A) demonstrate similar known auxiliary cup holders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/M.T.T./           Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734